EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Marina Miller on 3/14/22.

The application has been amended as follows: 
In claim 1, in line 7,  please delete the word “did”.
In claim 1, in line 7, between the words “powder” and “not”, please insert --does--.

In claim 5, in line 8, please delete the word “power”.
In claim 5, in line 8, after the word “dry”, please insert --powder--.

In claim 5, in line 11,  please delete the word “did”.
In claim 5, in line 11, between the words “powder” and “not”, please insert --does--.

	In claim 8, after the word “blended”, please insert --wherein the tien-cha extract essence is a dry powder, and is obtained by subjecting leaves or stems of a R. suavissimus to solvent extraction with water under acidic condition at a pH of 4.0 or less, thereby obtaining an extract of tien-cha, wherein an inorganic salt is not added and electrodialysis is not used, and treating the tien-cha extract with an activated carbon, thereby obtaining the tien-cha extract essence,

wherein, when being left at room temperature for 2 hours, the tien-cha extract dry powder does not deliquesce--.
In claim 9, after the word “medium”, please insert --wherein the tien-cha extract essence is a dry powder, and is obtained by subjecting leaves or stems of a R. suavissimus to solvent extraction with water under acidic condition at a pH of 4.0 or less, thereby obtaining an extract of tien-cha, wherein an inorganic salt is not added and electrodialysis is not used, and treating the tien-cha extract with an activated carbon, thereby obtaining the tien-cha extract essence,
wherein the activated carbon is a chemically activated carbon, and
wherein, when being left at room temperature for 2 hours, the tien-cha extract dry powder does not deliquesce--.

In claim 10, after the word “blended”, please insert --wherein the tien-cha extract essence is a dry powder, and is obtained by subjecting leaves or stems of a R. suavissimus to solvent extraction with water under acidic condition at a pH of 4.0 or less, thereby obtaining an extract of tien-cha, wherein an inorganic salt is not added and electrodialysis is not used, and treating the tien-cha extract with an activated carbon, thereby obtaining the tien-cha extract essence,
wherein the activated carbon is a chemically activated carbon, and
wherein, when being left at room temperature for 2 hours, the tien-cha extract dry powder does not deliquesce--.

In claim 11, after the word “medium”, please insert --wherein the tien-cha extract essence is a dry powder, and is obtained by subjecting leaves or stems of a R. suavissimus to solvent 
wherein the activated carbon is a chemically activated carbon, and
wherein, when being left at room temperature for 2 hours, the tien-cha extract dry powder does not deliquesce--.

In claim 12, after the word “medium”, please insert -- wherein the tien-cha extract essence is a dry powder, and is obtained by subjecting leaves or stems of a R. suavissimus to solvent extraction with water under acidic condition at a pH of 4.0 or less, thereby obtaining an extract of tien-cha, wherein an inorganic salt is not added and electrodialysis is not used, and treating the tien-cha extract with an activated carbon, thereby obtaining the tien-cha extract essence,
wherein the activated carbon is a chemically activated carbon, and
wherein, when being left at room temperature for 2 hours, the tien-cha extract dry powder does not deliquesce--.

In claim 13, after the word “ingredient”, please insert --wherein the tien-cha extract essence is a dry powder, and is obtained by subjecting leaves or stems of a R. suavissimus to solvent extraction with water under acidic condition at a pH of 4.0 or less, thereby obtaining an extract of tien-cha, wherein an inorganic salt is not added and electrodialysis is not used, and treating the tien-cha extract with an activated carbon, thereby obtaining the tien-cha extract essence,

wherein, when being left at room temperature for 2 hours, the tien-cha extract dry powder does not deliquesce--.

In claim 14, after the word “medium”, please insert -- wherein the tien-cha extract essence is a dry powder, and is obtained by subjecting leaves or stems of a R. suavissimus to solvent extraction with water under acidic condition at a pH of 4.0 or less, thereby obtaining an extract of tien-cha, wherein an inorganic salt is not added and electrodialysis is not used, and treating the tien-cha extract with an activated carbon, thereby obtaining the tien-cha extract essence,
wherein the activated carbon is a chemically activated carbon, and
wherein, when being left at room temperature for 2 hours, the tien-cha extract dry powder does not deliquesce --.

In claim 15, after the word “ingredient”, please insert -- wherein the tien-cha extract essence is a dry powder, and is obtained by subjecting leaves or stems of a R. suavissimus to solvent extraction with water under acidic condition at a pH of 4.0 or less, thereby obtaining an extract of tien-cha, wherein an inorganic salt is not added and electrodialysis is not used, and treating the tien-cha extract with an activated carbon, thereby obtaining the tien-cha extract essence,
wherein the activated carbon is a chemically activated carbon, and
wherein, when being left at room temperature for 2 hours, the tien-cha extract dry powder does not 

deliquesce --.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose a tien cha extract essence that does not deliquesce when left a room temperature for 2 hours, and where the leaf and stem used to produce the tien cha extract was solvent extracted under acidic conditions, and both inorganic salt and electrodialysis were not used in the process.  The closest prior art utilizes inorganic salts, or electrodialysis or both.  The closest prior art does not address the issue of the tien cha extract absorbing water or becoming liquid after extraction and powderization.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 






/Felicia C Turner/Primary Examiner, Art Unit 1793